Citation Nr: 1802998	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  11-23 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for numbness of the left arm and hand.  

2.  Entitlement to a rating in excess of 40 percent for residuals of the left shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted an increased 40 percent rating for residuals of the left shoulder dislocation, effective August 6, 2009, and granted a separate 10 percent rating for numbness to the left arm and hand, effective October 18, 2008.  Jurisdiction was subsequently transferred to the RO in Buffalo, New York.

In September 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In her September 2017 hearing testimony, the Veteran testified that her left shoulder, arm and hand disabilities had increased in severity.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  She also stated that the VA examination performed in August 2014 was inadequate as the examiner did not conduct the examination due to her arm being in a sling.  A review of the record showed that the August 2014 examiner stated that the Veteran was not able to participate in the examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1 (2001), 38 C.F.R. § 4.2 (2017).  In light of the above, the Board finds that a remand is warranted to afford the Veteran a new VA examination to address the severity of her service conneted disabilities on appeal.  

Additionally, in her hearing, the Veteran indicated she had received private medical care for her left shoulder and arm disabilities.  However, a complete copy of those records are not associated with the Veteran's file.  Thus, remand is necessary to obtain those private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination or other private medical treatment records for her left shoulder, arm, and hand disabilities on appeal.  After securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of her service-connected numbness of the left arm and hand disability.  The claims file must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed. 

The examiner must identify the neurological impairment associated with her service connected numbness of the left arm and hand disability to include the level of impairment and the particular nerve(s) affected.  The examiner should specifically consider the Veteran's report of her symptoms.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of her service-connected residuals of left shoulder dislocation.  The claims file must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed. 

The examiner should report all signs and symptoms necessary for rating the disability, to include, but not limited to:

a) Conduct range of motion testing of the left shoulder, specifically noting whether - upon repetitive motion of the Veteran's left shoulder - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left shoulder is used repeatedly. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also state whether the examination is taking place during a period of flare-up. If not, the examiner should ask the Veteran to describe the flare-ups she experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment she experiences during a flare-up of his spine symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

 b) State whether there is any ankylosis in the left scapulohumeral articulation, and if so, the degree of ankylosis including whether it is favorable or unfavorable.

 c) State whether there is fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder).

 d) State whether there is any malunion of the humerus with moderate or marked deformity.

 e) State whether there is recurrent dislocation of the scapulohumeral joint, and if so, discuss the frequency of episodes and guarding of arm movements.

 f) State whether the severity of any residual pain and weakness in the left, specifically whether there is any severe pain or weakness. The examiner should address whether there is any additional functional impairment during flare-ups.

g) State whether there is limitation of motion of the arm midway between the side and shoulder level or to 25 dgrees from the side.

4.  After ensuring compliance with the development requested above, readjudicate the claims with consideration of all applicable diagnostic codes.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




